DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.
 
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 06/25/2020 was acknowledged.  Claims 35-39 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/25/2020.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 21-34 are rejected under 35 U.S.C. 102a1 as being anticipated by Lee (2014/0374902).

    PNG
    media_image1.png
    596
    785
    media_image1.png
    Greyscale

As to claim 1, fig 18, Lee discloses:
1. (Currently Amended) A semiconductor device comprising: a lower-most substrate (combined layers of 204a, 202) comprising a top surface and a bottom surface; a semiconductor die 210 bonded to the top surface of the lower-most lower-most substrate; a first conductive bump 208a on the bottom surface of the lower-most substrate; a second mold material 204b encapsulating at least a portion of the first conductive bump 208a and at least a portion of the bottom surface of the lower-most substrate; and a second conductive bump 216 comprising a top side arranged on and contacting the first conductive bump 208a and a bottom side exposed at a bottom surface of the semiconductor device.   

As to claim 21, fig 18, Lee discloses:
21. (Previously Presented) The semiconductor device of claim 1, wherein: a bottom of the first conductive bump 208a is exposed through an opening in the second mold material 204b, and the second conductive bump 216 is arranged on the bottom of the first conductive bump.  

As to claim 22, fig 18, Lee discloses:
22. (Previously Presented) The semiconductor device of claim 1, wherein: the first conductive bump 208a comprises a first pillar and/or a first conductive ball, and the second conductive bump 216 comprises a second pillar and/or a second conductive ball.  

As to claim 23, fig 18, Lee discloses:
23. (Previously Presented) The semiconductor device of claim 22, wherein a first maximum width of the second conductive bump 216 is greater than a second maximum width of the opening in the second mold material 204b.  

As to claim 24, fig 18, Lee discloses:
24. (Previously Presented) The semiconductor device of claim 1, wherein a height of the second mold material 204b is less than a height of the second conductive bump 216.  

As to claim 25, fig 18, Lee discloses:
25. (Previously Presented) The semiconductor device of claim 1, wherein a bottom surface of the second mold material 204b is substantially coplanar with a bottom of the first conductive bump 208a.  

As to claim 26, fig 18, Lee discloses:


As to claim 27, fig 18, Lee discloses:
27. (Previously Presented) The semiconductor device of claim 1, wherein the second mold material 204b laterally surrounds an entirety of the first conductive bump 208a.  

As to claim 28, fig 18, Lee discloses:
28. (Currently Amended) A semiconductor device comprising: a lower-most substrate 204a/202 (combined layers) comprising a top surface and a bottom surface; a semiconductor die 210 bonded to the top surface of the lower-most substrate; a first mold material 214 encapsulating the semiconductor die 210 and at least a portion of the top surface of the lower-most substrate 204a/202; a first conductive bump 208a having a top surface on the bottom surface of the lower-most substrate 204a/202; a second mold material 204b on the bottom surface of the lower-most substrate and surrounding a side surface of the first conductive bump 208a, the bottom of the first conductive bump 208a exposed through an opening in the second mold material 204b; and a second conductive bump 216 comprising a top side, a bottom side, and a lateral side, the top side irectly connected to the bottom of the first conductive bump 208a, the bottom side and the lateral side of the second conductive bump 216 free from contact with mold material.  

As to claim 29, fig 18, Lee discloses:
29. (Previously Presented) The semiconductor device of claim 28, wherein: the first conductive bump 208a comprises a first pillar and/or a first conductive ball, and the second conductive bump 216 comprises a second pillar and/or a second conductive ball.  

As to claim 30, fig 18, Lee discloses:
30. (Previously Presented) The semiconductor device of claim 28, wherein a height of the second mold material 204b is less than a height of the second conductive bump 216.  

As to claim 31, fig 18, Lee discloses:


As to claim 32, fig 18, Lee discloses:  
32. (Previously Presented) The semiconductor device of claim 28, wherein the second mold material 204b comprises a cavity in which the first conductive bump 208a is positioned, and wherein a first maximum width of the cavity is greater than a second maximum width of the opening in the second mold material 208a.  

As to claim 33, fig 18, Lee discloses:  
33. (Previously Presented) The semiconductor device of claim 28, wherein a height of the second mold material 204b is less than half of a height of the second conductive bump 216.  

As to claim 34, fig 18, Lee discloses:  
34. (Previously Presented) The semiconductor device of claim 28, wherein: the second mold material 204b comprises a cavity in which the first conductive bump 208a is positioned, and the cavity comprises an arcuate sidewall in a vertical cross-section view.  

Response to Arguments
Applicant’s arguments with respect to the elected claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813